Indentures of apprenticeship annulled for want of provision for payment in lieu of education upon their expiration.Petition to Annul Indentures.—The petitioner applied for an annulment of her indentures because they contained “no provision stipulating for payment of any sum of money to the petitioner, at the expiration of her term of service, in lieu of education.” The petition was filed June 13th, 1867 and the respondent was duly summoned to appear. On June 24th, Draper, for the petitioner, moved for a decree annulling the indentures,